       Case 1:19-cv-00767-JCH-CG Document 35 Filed 11/17/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CHARLES B. JACKSON, III,

              Plaintiff,

v.                                                              No. CV 19-767 JCH/CG

CITY OF LAS CRUCES, et al.,

              Defendants.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte in connection with Mr. Jackson’s

civil rights complaint, (Doc. 1); (Doc. 4). The record indicates that certain mailings to Mr.

Jackson were returned as undeliverable. See (Doc. 33). It appears that Mr. Jackson has

been transferred or released from custody without providing a new address, as required

by D.N.M. LR-Civ. 83.6. Mr. Jackson was previously notified of his obligation to keep

the Court advised of his mailing address. See (Doc. 20 at 1). Although Mr. Jackson has

advised the Court that he is going to be transferred, the information provided is

insufficient for the Court to determine a correct mailing address for him. See (Doc. 32).

       The Court will require Mr. Jackson to notify the Clerk of his new address or show

cause why this action should not be dismissed for failure to comply with the Court’s

local rules and Case Management Order, (Doc. 22). See Bradenburg v. Beaman, 632

F.2d 120, 122 (10th Cir. 1980) (“It is incumbent on litigants, even those proceeding pro

se, to follow the federal rules of procedure . . . The same is true of simple,

nonburdensome local rules.”) (citations omitted). Failure to timely comply will result in

dismissal of the action.
      Case 1:19-cv-00767-JCH-CG Document 35 Filed 11/17/20 Page 2 of 2




      IT IS THEREFORE ORDERED that by no later than December 17, 2020, Mr.

Jackson shall notify the Clerk in writing of his current address or show cause why this

action should not be dismissed.

      IT IS SO ORDERED.


                                         ______________________________
                                         THE HONORABLE CARMEN E. GARZA
                                       CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
